Citation Nr: 1617965	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-22 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for shin splints, left lower extremity.

2.  Entitlement to an initial compensable rating for shin splints, right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain, right knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2007.  

These matters come before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida, which granted service connection for GERD, patellofemoral pain syndrome of the right knee, shin splint in the left lower extremity, shin splints in the right lower extremity, and bilateral plantar fasciitis; they were all assigned a 0 percent disability rating, effective January 4, 2007.  The Veteran perfected a timely appeal to that decision.  

In a Decision Review Officer's (DRO) decision, dated in December 2011, the RO increased the rating from 0 percent to 10 percent for the service-connected GERD, patellofemoral pain syndrome of the right knee, and bilateral plantar fasciitis, effective January 4, 2007.  As these increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, this issue remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2014, the Board remanded the issues on appeal for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2014.  

In his substantive appeal (VA Form 9), received in June 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the St. Petersburg RO (Travel Board hearing).  The Veteran was scheduled for a hearing on July 25, 2012.  He was provided notice of the hearing in June 2012; he failed to report for the scheduled hearing and has not provided any cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In his informal hearing presentation, dated in October 2015, the Veteran's representative stated that the Veteran asserts that his service-connected disabilities on appeal habe become worse since the April 2011 and November 2011 VA examinations.  These were the last examinations provided by VA to assess the severity of these disabilities.  

VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

Hence, a remand is necessary to afford the Veteran examinations to determine the current severity of his service-connected disabilities currently before the Board.  The case is therefore REMANDED to the AOJ for the following action:

1.  Associate with the claims file any existing relevant VA treatment records not already associated with the claims file.  

2.  Ensure that the Veteran is scheduled for an appropriate examination to determine the current severity of his service-connected GERD.  The examiner must review the claims file in conjunction with the examination.  The examiner must describe the nature and severity of all manifestations of the Veteran's GERD.  The examiner must also specify whether the Veteran's disability is accompanied by substernal arm or shoulder pain and is productive of considerable impairment of health.  The examiner is asked to comment on the functional impairment caused by the Veteran's service-connected GERD.  

3.  Ensure that the Veteran is scheduled for an appropriate examination to determine the current level of severity of his service-connected bilateral shin splints and right knee disorder.  The examiner must review the claims file in conjunction with the examination.  In addition to the standard range of motion measurements, the examiner must address whether the Veteran has additional functional loss upon repetitive motion or if he has flare-ups with additional functional loss and the examiner must specify any additional loss of range of motion in degrees of motion, if possible.  If this is not possible, the examiner must explain why it is not possible.  The examiner should also note the presence and degree of any lateral instability or subluxation upon physical examination--slight, moderate, or severe.  The examiner should comment on any functional impairment caused by the Veteran's service-connected bilateral shin splints and right knee disorder, including due to pain, weakness, fatigability, incoordination, etc., and the pathology associated with functional impairment should be described.   

4.  Ensure that the Veteran is scheduled for an appropriate examination to determine the current severity of his service-connected bilateral plantar fasciitis.  The examiner must review the claims file in conjunction with the examination.  The examiner must identify and describe all symptoms related to the Veteran's service-connected bilateral plantar fasciitis.  

The examiner must indicate whether the Veteran's bilateral plantar fasciitis is manifested by objective evidence of marked deformity (pronation, abduction, etc.); whether pain on manipulation and use is accentuated; whether there is an indication of swelling on use; and whether there are characteristic callosities. The examiner must also address whether the service-connected bilateral plantar fasciitis results in marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He or she should comment as to whether the Veteran's bilateral plantar fasciitis is not improved by orthopedic shoes or appliances.  

The examiner must also address whether the service-connected bilateral plantar fasciitis is manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, marked tenderness under metatarsal heads, marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.  The examiner is asked to comment on the functional impairment caused by the Veteran's service connected bilateral plantar fasciitis.

5.  Thereafter, re-adjudicate the Veteran's claims that are the subject of this Remand.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

